225 S.E.2d 127 (1976)
29 N.C. App. 586
Marguerite GUNKEL and the Sun Journal, Inc.
v.
Charles H. KIMBRELL, Mayor, et al.
No. 753SC1016.
Court of Appeals of North Carolina.
June 2, 1976.
*129 Ward, Tucker, Ward & Smith by Michael P. Flanagan, New Bern, for plaintiffs-appellants.
Lee, Hancock & Lasitter by C. E. Hancock, Jr., New Bern, for defendants-appellees, Redevelopment Commission and named individual members.
A. D. Ward, New Bern, for defendants-appellees, Bd. of Aldermen and named individual members, City of New Bern and Charles H. Kimbrell.
HEDRICK, Judge.
G.S. 1-277 in pertinent part provides:
"(a) An appeal may be taken from every judicial order or determination of a judge of a superior or district court, upon or involving a matter of law or legal inference, whether made in or out of session, which affects a substantial right claimed in any action or proceeding; or which in effect determines the action, and prevents a judgment from which an appeal might be taken; or discontinues the action, or grants or refuses a new trial."
An order granting or refusing a preliminary injunction is an interlocutory order governed by the requirements of G.S. 1-277. Pruitt v. Williams, 288 N.C. 368, 218 S.E.2d 348 (1975).
Plaintiffs have not shown that the order denying the preliminary injunction will deprive them of a substantial right if not corrected before a final hearing on plaintiffs' complaint. Accordingly, the appeal from the order denying the preliminary injunction is dismissed. See Pruitt v. Williams, supra. It follows that the appeal from the order denying plaintiffs' 52(b) motion must also be dismissed under G.S. 1-277.
Appeal Dismissed.
MORRIS and ARNOLD, JJ., concur.